Exhibit 10.2 [form8_k.htm]
 


COLLATERAL ASSIGNMENT OF
ESCROW AGREEMENT AND ESCROW FUNDS






DATE:
October 9, 2008



DEBTOR:
America West Resources, Inc., a Nevada corporation



LENDERS:
Denly ACI Partners, Ltd., a Texas limited partnership (the "Partnership"), and
Dennis C. von Waaden, Co-Trustee ofThe von Waaden 2004 Revocable Trust and Sally
A. von Waaden, Co-Trustee ofThe von Waaden 2004 Revocable Trust (the "Trust")



NOTE:
Those two certain Secured Promissory Notes dated October 7, 2008, in the
aggregate amounts of $2,800,000.00 made payable to the order of Lenders
($1,866,666.66 to the Partnership and $933,333.33 to the Trust) from Debtor, as
the same may be renewed, extended, modified or rearranged from time to time.



LOAN AGREEMENT:  The Loan Agreement dated October 9, 2008, executed by Debtor
and Lenders, as the same may be amended, modified, restated or replaced from
time to time.


COLLATERAL:  All of Debtor=s right, title, interest, claim and demand (but not
Debtor=s duties or obligations) in and to the following described contracts and
all payments (direct or indirect, whether in cash or otherwise), distributions,
and rights to payment of every kind under and by virtue of (i) that certain
Escrow and Account Control Agreement dated as of October 9, 2008, by and among
the Debtor; and Wells Fargo Bank, National Association (as Escrow Agent), as now
or hereafter amended or modified (the “Escrow Agreement”), and (ii) all accounts
and general intangibles consisting of, relating to or otherwise arising out of
the Escrow Agreement and Debtor’s right, title, interest, or claim (but not
Debtor’s duties or obligations) in and to the Escrow Property (as defined
therein) and all payments, distributions, and rights to payment of every kind,
under and by virtue of the Escrow Agreement.


PROCEEDS:  Any and all proceeds of the Collateral, as the term “proceeds” is
defined in the Chapter 9 of the Texas Business and Commerce Code as now or
hereafter adopted or amended (the "Texas UCC"), including without limitation all
accounts, general intangibles, instruments, documents, moneys, insurance,
chattel paper, income and other property, benefits or rights of whatever kind or
nature arising from, attributable to, or accruing from any and all sales,
leases, or other dispositions of any or all of the Collateral.


1.            Agreement. Subject to the terms and conditions of this Assignment,
in consideration of the sum of Ten and No/100 Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which Debtor
acknowledges, Debtor hereby grants, assigns, transfers, and conveys, to Lenders,
their successors and assigns, and grants to Lenders, their successors and
assigns as security for the Obligations (as defined below) the Escrow Agreement
and all other Collateral, and Debtor hereby grants to Lenders, as security for
the Obligations, a security interest in and to the Collateral and Proceeds and
all powers, benefits, right, title, and interest accruing and to accrue, and all
revenues, moneys, fees, commissions, profits, payments, and other sums payable
and to be payable to Debtor and to which Debtor is or may hereafter become
entitled to by virtue of the Collateral.


2.            Secured Obligations.  This security interest is granted to Lenders
to secure the following (the “Obligations”):


(a)            Payment of the principal sum, interest and indebtedness evidenced
by the Notes;


(b)            Payment of all other sums with interest thereon becoming due and
payable to Lenders under the provisions of this Assignment or the Notes; and


(c)            Performance and discharge of each and every obligation, covenant
and agreement of Debtor contained in this Assignment, the Notes, the Loan
Agreement, as amended from time to time, and any and all other Loan Documents
(as that term is defined in the Loan Agreement).


3.            Debtor’s Representations and Warranties.  Debtor represents and
warrants to Lenders and covenants as follows:


(a)            The execution, delivery and performance of this Assignment does
not require the consent or approval of any governmental body or other regulatory
authority and are not in contravention of, or in conflict with, any law or
regulation or any term or provision of the Escrow Agreement. This Assignment is
a valid, binding and legally enforceable obligation of Debtor in accordance with
its terms except only as enforceability may be affected or limited by creditors’
rights, legislation and court decisions of general application.


(b)            The execution and delivery of this Assignment is not, and the
performance of this Assignment will not be, in contravention of, or in conflict
with, any agreement, indenture or undertaking to which Debtor is a party or by
which Debtor or any of its property is or may be bound or affected, and do not
and will not cause any security interest, lien or other encumbrance to be
created or imposed or accelerated upon or in connection with any such property.


(c)            Except for Lenders’ security interest therein (which Debtor has
authority to grant):  (i) Debtor has not previously assigned, transferred,
conveyed, sold, pledged or hypothecated any part of the Collateral; (ii) Debtor
is, and as to any Collateral acquired after the date hereof, Debtor shall and
will be the owner of all the Collateral, free from any liens, security
interests, encumbrances or other right, title or interest of any other person,
firm or corporation; and (iii) Debtor shall defend the Collateral against all
claims and demands of all persons at any time claiming the same or interest
therein adverse to Lenders.


(d)            No setoff or counterclaim to any money due or to become due to
Debtor by virtue of the Collateral exists as of the date of this Assignment, and
Debtor has not made any agreement pursuant to which any deduction or discount
may be claimed on the Collateral, except as embodied in the express terms of the
Escrow Agreement; and


(e)            There is no financing statement (or other evidence of lien or
security interest) now on file in any public office covering any of the
Collateral in which Debtor is named or signs as Debtor, and so long as any
amount remains unpaid on the Obligations, Debtor will not execute and there will
not be on file in any public office any such financing statement or statements
(or other evidence of lien or security interest) except the Financing Statement
filed or to be filed in respect of and for the security interest to Lenders
granted or provided for in this Assignment or any other security agreement or
security agreements by and between Debtor and Lenders.


(f)            The Escrow Agreement is presently in full force and effect and
binding upon all the parties thereto. No defaults or breaches have occurred in
the Escrow Agreement, including but not limited to such defaults or breaches
which would result in the reduction or termination of Debtor’s interest or
rights to payments and proceeds under the Escrow Agreement.


4.            Debtor’s Agreements.  Debtor agrees as follows:


(a)            To do, make, procure, execute and deliver all acts, things,
writings and assurances as Lenders may at any time reasonably request, to
protect, assure or enforce its interests, rights and remedies pursuant to this
Assignment.


(b)            At any time while a Default exists or after the occurrence of an
Event of Default (as those terms are defined in , upon Lenders’ request, to
notify the Escrow Agent in writing of the fact of this Assignment and direct
such parties to make payment direct to Lenders of any monies, accounts and
general intangibles included in the Collateral; provided that the foregoing
shall in no manner impair Lenders’ right to notify such obligors as elsewhere
herein provided.


(d)            At any time while a Default exists or after the occurrence of any
Event of Default, to apply all proceeds of the Collateral, including without
limitation the Proceeds received by Lenders, on the Obligations, in any order of
preference which Lenders, in their discretion, choose, whether or not the
Obligations shall have by their terms matured, such application to be made at
such intervals as Lenders may determine.


(e)            To authorize, and Debtor does hereby authorize, Lenders to
contact directly any party to the Escrow Agreement to verify information
furnished by Debtor.


(f)            To at all times perform or cause to be performed each and every
obligation and duty imposed upon Debtor by the Escrow Agreement and applicable
law, and to not do any act or not omit to do any act which would constitute a
breach of, default under or noncompliance with the Escrow Agreement and
applicable law.


(g)            Not to execute any amendment or modification of the Escrow
Agreement or otherwise change or alter any of the terms and provisions of the
Escrow Agreement without Lenders’ prior written consent.


(h)            To promptly notify Lenders of the occurrence of any event which
constitutes a breach of, default under, or noncompliance with, or which with the
passage of time, notice, or both, will constitute a breach of, default under, or
noncompliance with any of the terms and provisions of the Escrow Agreement.


(i)            To send, with reasonable promptness, to Lenders copies of any and
all notices sent or received by Debtor under or pursuant to the Escrow Agreement
or in connection with Debtor’s interest in and under the Escrow Agreement.


(j)            Not to sell, assign, transfer, encumber, pledge, hypothecate or
otherwise dispose of any or all of the Collateral or the Proceeds without
Lenders= prior written consent.


5.            Events of Default.  Debtor shall be in default under this
Assignment upon the happening of any one or more of the Events of Default (as
that term is defined in the Loan Agreement).


 
6.
Lenders=s Rights and Remedies.



(a)            Debtor hereby irrevocably appoints each Lender as Debtor’s true
and lawful agent and attorney-in-fact, with full power of substitution, in
Lenders' own names or in the name of Debtor, for Lenders’ sole use and benefit,
but at Debtor’s cost and expense, to exercise, upon the occurrence of an Event
of Default, all or any of the following powers and rights with respect to the
Collateral (without any obligation on the part of Lenders to exercise any of the
following powers and rights): (1) to demand, receive, collect, sue and give
acquittance for, settle, compromise, compound, prosecute or defend any action or
proceeding with respect to the Collateral; (2) in the respective Lender’s name,
or in Debtor’s name, to endorse, collect, deposit and receipt for any checks,
drafts or other means of payment thereof received from any source; (3) without
limiting the foregoing, to receive, collect, and demand payment of all sums due
and payable to Debtor on and under the Collateral, including without limitation
all Proceeds, and to apply any and all such sums received and collected against
the Obligations; (4) to notify any party to the Escrow Agreement with respect to
any Proceeds to make payments thereon directly to Lenders; (5) to extend the
time of payment of any or all of the Proceeds and to grant waivers and make any
allowance or adjustment with reference to the Collateral; and (6) to exercise,
enforce, enjoy, carry out, receive, and/or perform any and all rights, powers,
duties, benefits, obligations and remedies of Debtor with respect to and arising
under the Collateral; provided, however, Lenders= exercise of or Lenders’
failure to exercise any such authority shall in no manner affect Debtor’s
liability hereunder or under the Obligations, and provided, further, that
Lenders shall be under no obligation or duty to exercise any of the powers
hereby conferred upon them and shall be without liability for any act or failure
to act in connection with the collection of, or the preservation of any rights
under, any of the Collateral.  The agency and authority hereby granted and
created is an agency coupled with an interest.  Lenders shall not be bound to
take any steps necessary to preserve rights in any of the Collateral against
prior parties.


(b)            Upon the occurrence of an Event of Default and at any time
thereafter: (1) Lenders shall have the rights and remedies provided in the Loan
Agreement, (2) Lenders shall have the rights and remedies provides in the Texas
UCC, and (3) Lenders may notify any party to the Escrow Agreement that Lenders
are to receive, collect, and be paid any and all Escrow Property.


(c)            All recitals in any instrument of assignment or any other
instrument executed by Lenders incident to the sale, transfer, assignment or
other disposition or utilization of the Collateral or any part thereof hereunder
shall be full proof of the matters stated therein and no other proof shall be
requisite to establish full legal propriety of the sale or other action taken by
Lenders or of any fact, condition or thing incident thereto, and all
prerequisites of such sale or other action shall be presumed conclusively to
have been performed or to have occurred.


(d)            Notwithstanding a foreclosure sale, transfer, assignment or other
disposition of or upon any of the Collateral hereunder or exercise of any other
remedy by Lenders in connection with an Event of Default, Debtor shall thereby
not be subrogated to any of Lenders’ rights against the Collateral or any other
security for the Obligations, nor shall Debtor be deemed to be the owner of any
interest in any of the Obligations, nor shall Debtor exercise any rights or
remedies with respect to the Collateral or any other security for the
Obligations or any of them until all Obligations have been paid to Lenders and
fully performed and discharged.


(e)            Debtor waives demand, notice, protest, and all demands and
notices of any action taken by Lenders under this Assignment except as is
specifically elsewhere provided herein or in the Loan Documents and except as to
notices which are required (and which may not be waived under the provisions of
the Texas UCC), and any indulgence by Lenders, substitution for, exchange of, or
release of the Collateral is hereby assented to and consented to.


(f)            Lenders shall not be responsible in any way for any depreciation
or diminution in the value or price of the Collateral, nor shall Lenders have
any duty or responsibility whatsoever to enforce collection of the Collateral by
legal proceedings or otherwise, the sole duty of Lenders being to receive
collections, remittances and payments on the Collateral if and when tendered to
Lenders, and at Lenders’ option to apply the amount or amounts so received,
after deduction of any collection costs incurred, as payment upon the
Obligations of Lenders’ selection and designation.


7.            Indemnity.  THE INDEMNITY PROVISIONS CONTAINED IN THE LOAN
AGREEMENT SHALL GOVERN THIS ASSIGNMENT. The indemnification provided for in this
Section shall survive the termination of this Assignment and shall extend and
continue to benefit each individual or entity who is or has at any time been an
Indemnitee (as that term is defined in the Loan Agreement).


8.            General.  Debtor and Lenders agree as follows:


(a)            This Assignment and the security interests granted and created by
this Assignment shall not be affected by, affect, or impair any other security
or liens now or hereafter taken for or securing the Obligations or any part
thereof, and no security hereafter taken for the Obligations or any part thereof
shall in any manner be affected by, affect, or impair the security interests
granted and created by this Assignment. Any extensions may be made of the Notes
or any other Obligations or any part thereof without affecting the priority of
the security interest created by this Assignment or its validity with reference
to any third party. Debtor agrees that all such present and future security
shall be cumulative security and that Lenders may enforce its rights against any
such security, as Lenders may elect, without waiving the other. The holder of
the Indebtedness shall not be limited by any election of remedies if he chooses
to foreclose this security interest created by this Assignment by suit.


(b)            Termination.  It is contemplated by the parties hereto that from
time to time there may be no outstanding indebtedness under the Notes, but
notwithstanding such occurrences, this Assignment shall remain valid and shall
be in full force and effect as to subsequent or previous outstanding
Obligations.  Upon (i) the satisfaction in full of the Notes and all other
Obligations, (ii) the termination or expiration of any commitment of Lenders to
extend credit to Debtor, (iii) written request for the termination hereof
delivered by Debtor to Lenders, and (iv) written release or termination
delivered by Lenders to Debtor, this Assignment and the security interests
created hereby shall terminate.  Upon termination of this Assignment and
Debtor’s written request, Lenders will, at Debtor’s sole cost and expense,
return to Debtor such of the Collateral as shall not have been sold or otherwise
disposed of or applied pursuant to the terms hereof and execute and deliver to
Debtor such documents as Debtor shall reasonably request to evidence such
termination.


(c)            Lenders are not, by the entering into this Assignment or
accepting the assignment of and security interest in the Collateral and
Proceeds, assuming or agreeing to assume any obligation or liabilities on the
part of Debtor under the Escrow Agreement, nor shall any subsequent foreclosure
on the part of Lenders of the security interest created hereby constitute, or be
construed to be, an assumption by Lenders of any obligation or liabilities on
the part of Debtor under the Escrow Agreement, whether now existing or hereafter
arising.


(e)            Lenders’ remedies hereunder are cumulative, and the exercise of
any one or more of the remedies provided for herein shall not be construed as a
waiver of any of Lenders= other remedies.


(f)            No indulgence by Lenders, or waiver of compliance with any
provision hereof, shall be construed as a waiver of Lenders’ right to
subsequently require strict performance hereof by Debtor.


(i)            THIS ASSIGNMENT HAS BEEN MADE IN, AND THE SECURITY INTEREST
GRANTED HEREBY IS GRANTED IN, AND BOTH SHALL BE GOVERNED BY, THE LAWS OF THE
STATE OF TEXAS IN ALL RESPECTS, INCLUDING WITHOUT LIMITATION, MATTERS OF
CONSTRUCTION, VALIDITY, ENFORCEMENT AND PERFORMANCE. This Assignment may not be
modified, altered or amended except in writing duly signed by Lenders and by
Debtor. Except as the context may otherwise require, any term used herein and
defined in the Texas UCC shall have the meaning given therein. If any provision
of this Assignment is rendered or declared illegal or unenforceable by reason of
any existing or subsequently enacted statute, rule or regulation, or by order of
or judgment of a court, any and all other terms and provisions of this
Assignment shall remain in full force and effect as stated and set forth herein.


(j)            All notices, demands, requests and other communications required
or permitted hereunder shall be given in accordance with the applicable
provisions of the Loan Agreement.


(k)            This Assignment may be executed in any number of counterparts as
may be convenient or necessary, and it shall not be necessary that the
signatures of all parties hereto or thereto be contained on any one counterpart
hereof or thereof. Additionally, (a) the signature pages taken from separate
individually executed counterparts of this Assignment may be combined to form
multiple fully executed counterparts and (b) a facsimile transmission shall be
deemed to be an original signature. All executed counterparts of this Assignment
shall be deemed to be originals, but all such counterparts taken together or
collectively, as the case may be, shall constitute one and the same agreement.


(l)            This Assignment constitutes the entire agreement and
understanding between the parties and supersedes all prior agreements and
understandings, if any, between them concerning the subject matter hereof, and
there are no covenants, agreements, promises, terms, provisions, conditions,
undertakings or understandings, either oral or written, between them concerning
the subject matter of this Assignment, except those which are expressly set
forth in this Assignment.


(m)            This Assignment is one of the Loan Documents, as that term is
defined in the Loan Agreement.






{SIGNATURE PAGES TO FOLLOW}

 
983328v2


--------------------------------------------------------------------------------



COUNTERPART SIGNATURE PAGE FOR ATTACHMENT TO COLLATERAL ASSIGNMENT OF ESCROW
AGREEMENT AND ESCROW FUNDS AMONG DENLY ACI PARTNERS, LTD., A TEXAS LIMITED
PARTNERSHIP, AND DENNIS C. VON WAADEN, AND SALLY A. VON WAADEN, AS CO-TRUSTEES
OFTHE VON WAADEN 2004 REVOCABLE TRUST (collectively, THE "LENDERS"), AND AMERICA
WEST RESOURCES, INC., A NEVADA CORPORATION (THE "DEBTOR").
 


EXECUTED as of the date first stated above.


Debtor:


America West Resources, Inc.,
a Nevada corporation




By:                                                                
Dan R. Baker,
Chief Executive Officer


--------------------------------------------------------------------------------



COUNTERPART SIGNATURE PAGE FOR ATTACHMENT TO COLLATERAL ASSIGNMENT OF ESCROW
AGREEMENT AND ESCROW FUNDS AMONG DENLY ACI PARTNERS, LTD., A TEXAS LIMITED
PARTNERSHIP, AND DENNIS C. VON WAADEN, AND SALLY A. VON WAADEN, AS CO-TRUSTEES
OFTHE VON WAADEN 2004 REVOCABLE TRUST (collectively, THE "LENDERS"), AND AMERICA
WEST RESOURCES, INC., A NEVADA CORPORATION (THE "DEBTOR").
 


EXECUTED as of the date first stated above.




Lenders:


Denly ACI Partners, Ltd.,
a Texas limited partnership


By:            Denly ACI Mgt., LLC,
a Texas limited liability company,
its sole General Partner


By:
Dennis C. von Waaden, Manager


By:
Sally A. von Waaden, Manager






Dennis C. von Waaden, Co-Trustee of the
von Waaden 2004 Revocable Trust




Sally A. von Waaden, Co-Trustee of the
von Waaden 2004 Revocable Trust
 

 

--------------------------------------------------------------------------------
